DETAILED ACTION
Response to Arguments
Applicant's arguments filed 25 OCT 22 have been fully considered but they are not persuasive.
In response to “Applicant travers[ing] the non-statutory double patenting rejection on the basis that, as previously argued, claim 1 of the current application is patentably distinct,” the following.
The previous argument was addressed in the previous office action.  Applicant does not now offer any evidence or persuasive argument to cause reconsideration of that response.  A statement that such was previously argued is irrelevant, absent evidence or persuasive argument that the response was in error.
Thus, the nonstatutory double patenting rejection of the instant claims is proper and herein maintained.
Double Patenting
See a previous office action regarding the definition of a nonstatutory double patenting rejection and how to overcome such.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,816,299.  Although the claims at issue are not identical, they are not patentably distinct from each other.  See a previous office action for details.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
1-Dec-22